Exhibit 10.26
Cardica, Inc.
Restricted Stock Unit Grant Notice
2005 Equity Incentive Plan
Cardica, Inc. (the “Company”), pursuant to its 2005 Equity Incentive Plan, as
amended to date (the “Plan”), hereby awards to Participant a Restricted Stock
Unit Award for the number of shares of the Company’s Common Stock set forth
below (the “Award”). The Award is subject to all of the terms and conditions as
set forth herein and in the Plan and the Restricted Stock Unit Agreement (the
“Agreement”), both of which are attached hereto and incorporated herein in their
entirety. Capitalized terms not otherwise defined herein shall have the meanings
set forth in the Plan or the Restricted Stock Unit Agreement, as applicable. In
the event of any conflict between the terms in the Award and the Plan, the terms
of the Plan shall control.

         
Participant:
 
 
       
Date of Grant:
 
 
       
Vesting Commencement Date:
 
 
       
Number of Shares Subject to Award:
 
 
       

Vesting Schedule:   50% of the shares subject to the Award vest on the first
(1st) anniversary of the Vesting Commencement Date, and the remaining shares
subject to the Award vest on the second (2nd) anniversary of the Vesting
Commencement Date. Notwithstanding the foregoing, vesting will cease upon the
Participant’s termination of Continuous Service.

Issuance Schedule:   The shares will be issued in accordance with the issuance
schedule set forth in Section 6 of the Agreement.

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Restricted Stock Unit Grant
Notice, the Agreement and the Plan. Participant further acknowledges that as of
the Date of Grant (specified above), this Restricted Stock Unit Grant Notice,
the Agreement and the Plan set forth the entire understanding between
Participant and the Company regarding the acquisition of stock in the Company
and supersede all prior oral and written agreements on that subject with the
exception of (i) awards previously granted and delivered to Participant by the
Company, and (ii) the following agreements only:

         
 
  Other Agreements:    
 
 
       
 



      Cardica, Inc.
 
   
By:
   
 
   
 
  Signature
 
   
Title:
   
 
   
 
   
Date:
   
 
   

      Participant:
 
   
 
     
 
  Signature
 
   
Date:
   
 
   



Attachments: Restricted Stock Unit Agreement, 2005 Equity Incentive Plan

1



--------------------------------------------------------------------------------



 



Attachment I
Cardica, Inc.
2005 Equity Incentive Plan
Restricted Stock Unit Agreement
     Pursuant to the Restricted Stock Unit Grant Notice (“Grant Notice”) and
this Restricted Stock Unit Agreement (the “Agreement”), Cardica, Inc. (the
“Company”) has awarded you a Restricted Stock Unit Award (the “Award”) under its
2005 Equity Incentive Plan, as amended to date (the “Plan”). Your Award is
granted to you effective as of the Date of Grant set forth in the Grant Notice
for this Award. This Agreement shall be deemed to be agreed to by the Company
and you upon the signing by you of the Grant Notice to which it is attached.
Defined terms not explicitly defined in this Agreement shall have the same
meanings given to them in the Plan. In the event of any conflict between the
terms in this Agreement and the Plan, the terms of the Plan shall control. The
details of your Award, in addition to those set forth in the Grant Notice and
the Plan, are as follows.
     1. Grant of the Award. This Award represents the right to be issued on a
future date the number of shares of the Company’s Common Stock as indicated in
the Grant Notice. As of the Date of Grant, the Company will credit to a
bookkeeping account maintained by the Company for your benefit (the “Account”)
the number of shares of Common Stock subject to the Award. Except as otherwise
provided herein, you will not be required to make any payment to the Company
(other than past and future services to the Company or an Affiliate) with
respect to your receipt of the Award, the vesting of the shares or the delivery
of the underlying Common Stock.
     2. Vesting. Subject to the limitations contained herein, your Award will
vest, if at all, in accordance with the vesting schedule set forth in the Grant
Notice, provided that vesting will cease upon the termination of your Continuous
Service. Upon such termination of your Continuous Service, the shares credited
to the Account that were not vested on the date of such termination will be
forfeited at no cost to the Company and you will have no further right, title or
interest in or to such underlying shares of Common Stock.
     3. Number of Shares.
          (a) The number of shares subject to your Award may be adjusted from
time to time for Capitalization Adjustments, as provided in the Plan.
          (b) Any shares, cash or other property that becomes subject to the
Award pursuant to this Section 3, if any, shall be subject, in a manner
determined by the Board, to the same forfeiture restrictions, restrictions on
transferability, and time and manner of delivery as applicable to the other
shares covered by your Award.
          (c) Notwithstanding the provisions of this Section 3, no fractional
shares or rights for fractional shares of Common Stock shall be created pursuant
to this Section 3. The Board shall, in its discretion, determine an equivalent
benefit for any fractional shares or fractional shares that might be created by
the adjustments referred to in this Section 3.
     4. Securities Law Compliance. You will not be issued any shares under your
Award unless either (a) the shares are registered under the Securities Act; or
(b) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award also must comply
with other applicable laws and regulations governing the Award, and you will not
receive such shares if the Company determines that such receipt would not be in
material compliance with such laws and regulations.
     5. Limitations on Transfer. Your Award is not transferable, except by will
or by the laws of descent and distribution. In addition to any other limitation
on transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Common Stock subject to the Award until the shares are issued to you
in accordance with Section 6 of this

 



--------------------------------------------------------------------------------



 



Agreement. After the shares have been issued to you, you are free to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in such
shares provided that any such actions are in compliance with the provisions
herein and applicable securities laws. Notwithstanding the foregoing, by
delivering written notice to the Company, in a form satisfactory to the Company,
you may designate a third party who, in the event of your death, shall
thereafter be entitled to receive any distribution of Common Stock to which you
were entitled at the time of your death pursuant to this Agreement.
     6. Date of Issuance.
          (a) Subject to Section 10, if applicable, the Company will deliver to
you a number of shares of the Company’s Common Stock equal to the number of
vested shares subject to your Award, including any additional shares received
pursuant to Section 3 above that relate to those vested shares, on the
applicable vesting date(s). However, if a scheduled delivery date falls on a
date that is not a business day, such delivery date shall instead fall on the
next following business day.
          (b) Notwithstanding the foregoing, in the event that you are subject
to the Company’s policy permitting employees, contractors or consultants to sell
shares only during certain “window” periods, in effect from time to time or you
are otherwise prohibited from selling shares of the Company’s Common Stock in
the public market and any shares covered by your Award are scheduled to be
delivered on a day (the “Original Distribution Date”) that does not occur during
an open “window period” applicable to you, as determined by the Company in
accordance with such policy, or does not occur on a date when you are otherwise
permitted to sell shares of the Company’s Common Stock on the open market, and
the Company elects (i) not to satisfy its tax withholding obligations by
withholding shares from your distribution, or (ii) not to permit you to enter
into a “same day sale” commitment with a broker-dealer pursuant to
Section 10(a)(iii) of this Agreement (including but not limited to a commitment
under a previously established Company-approved 10b5-1 plan), then such shares
shall not be delivered on such Original Distribution Date and shall instead be
delivered on the first business day of the next occurring open “window period”
applicable to you pursuant to such policy (regardless of whether you are still
providing Continuous Services at such time) or the next business day when you
are not prohibited from selling shares of the Company’s Common Stock in the open
market, but in no event later than the fifteenth (15th) day of the third
calendar month of the calendar year following the calendar year in which the
Original Distribution Date occurs. The form of such delivery (e.g., a stock
certificate or electronic entry evidencing such shares) shall be determined by
the Company. In all cases, the delivery of shares under this Award is intended
to comply with U.S. Treasury Regulation Section 1.409A-1(b)(4) and shall be
construed and administered in such a manner.
     7. Dividends. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment; provided, however, that this sentence
shall not apply with respect to any shares of Common Stock that are delivered to
you in connection with your Award after such shares have been delivered to you.
     8. Restrictive Legends. The shares issued under your Award shall be
endorsed with appropriate legends if determined by the Company that legends are
required under applicable law or otherwise.
     9. Award Not a Service Contract.
          (a) Your Continuous Service with the Company or an Affiliate is not
for any specified term and may be terminated by you or by the Company or an
Affiliate at any time, for any reason, with or without cause and with or without
notice. Nothing in this Agreement (including, but not limited to, the vesting of
your Award pursuant to the schedule set forth in Section 2 herein or the
issuance of the shares subject to your Award), the Plan or any covenant of good
faith and fair dealing that may be found implicit in this Agreement or the Plan
shall: (i) confer upon you any right to continue in the employ of, or
affiliation with, the Company or an Affiliate; (ii) constitute any promise or
commitment by the Company or an Affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other term or
condition of employment or affiliation; (iii) confer any right or benefit under
this Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Agreement or Plan; or (iv) deprive the Company or an
Affiliate of the right to terminate you at will and without regard to any future
vesting opportunity that you may have.

 



--------------------------------------------------------------------------------



 



          (b) By accepting this Award, you acknowledge and agree that the right
to continue vesting in the Award pursuant to the schedule set forth in Section 2
is earned only by continuing as an Employee, Director or Consultant at the will
of the Company or an Affiliate (not through the act of being hired, being
granted this Award or any other award or benefit) and that the Company has the
right to reorganize, sell, spin-out or otherwise restructure one or more of its
businesses or Affiliates at any time or from time to time, as it deems
appropriate (a “reorganization”). You further acknowledge and agree that such a
reorganization could result in the termination of your Continuous Service, or
the termination of Affiliate status of your employer and the loss of benefits
available to you under this Agreement, including but not limited to, the
termination of the right to continue vesting in the Award. You further
acknowledge and agree that this Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an Employee,
Director or Consultant for the term of this Agreement, for any period, or at
all, and shall not interfere in any way with your right or the Company’s or an
Affiliate’s right to terminate your Continuous Service at any time, with or
without cause and with or without notice.
     10. Withholding Obligations.
          (a) On or before the time you receive a distribution of the shares
subject to your Award, or at any time thereafter as requested by the Company,
you hereby authorize any required withholding from the Common Stock issuable to
you and/or otherwise agree to make adequate provision in cash for any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or any Affiliate which arise in connection with your
Award (the “Withholding Taxes”). Additionally, the Company or an Affiliate, or
their respective agents, may, in their sole discretion, satisfy all or any
portion of the Withholding Taxes obligation relating to your Award by any of the
following means or by a combination of such means: (i) withholding from any
compensation otherwise payable to you by the Company; (ii) causing you to tender
a cash payment; (iii) permitting you to enter into a “same day sale” commitment
with a broker-dealer that is a member of the Financial Industry Regulatory
Authority (a “FINRA Dealer”) whereby you irrevocably elect to sell a portion of
the shares to be delivered under the Award to satisfy the Withholding Taxes and
whereby the FINRA Dealer irrevocably commits to forward the proceeds necessary
to satisfy the Withholding Taxes directly to the Company and/or its Affiliates,
including a commitment pursuant to a previously established Company-approved
10b5-1 plan, or (iv) withholding shares of Common Stock from the shares of
Common Stock issued or otherwise issuable to you in connection with the Award
with a Fair Market Value (measured as of the date shares of Common Stock are
issued to pursuant to Section 6) equal to the amount of such Withholding Taxes;
provided, however, that the number of such shares of Common Stock so withheld
shall not exceed the amount necessary to satisfy the Company’s required tax
withholding obligations using the minimum statutory withholding rates for
federal, state, local and foreign tax purposes, including payroll taxes, that
are applicable to supplemental taxable income.
          (b) Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to deliver to you
any Common Stock.
          (c) In the event the Company’s and/or an Affiliate’s obligation to
withhold arises prior to the delivery to you of Common Stock or it is determined
after the delivery of Common Stock to you that the amount of the Company’s
and/or an Affiliate’s withholding obligation was greater than the amount
withheld by the Company and/or an Affiliate, you agree to indemnify and hold the
Company and/or the Affiliate harmless from any failure by the Company and/or an
Affiliate to withhold the proper amount.
     11. Unsecured Obligation. Your Award is unfunded, and as a holder of a
vested Award, you shall be considered an unsecured creditor of the Company with
respect to the Company’s obligation, if any, to issue shares pursuant to this
Agreement. You shall not have voting or any other rights as a stockholder of the
Company with respect to the shares to be issued pursuant to this Agreement until
such shares are issued to you pursuant to Section 6 of this Agreement. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.
     12. Other Documents. You hereby acknowledge receipt of, or the right to
receive a document providing the information required by, Rule 428(b)(1)
promulgated under the Securities Act, which includes the

 



--------------------------------------------------------------------------------



 



Plan prospectus. In addition, you acknowledge receipt of the Company’s policy
permitting certain individuals to sell shares only during certain “window”
periods and the Company’s insider trading policy, in effect from time to time.
     13. Notices. Any notices provided for in your Award or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company or one (1) business day after deposit with a
nationally-recognized overnight courier specifying next day delivery.
Notwithstanding the foregoing, the Company may, in its sole discretion, decide
to deliver any documents related to participation in the Plan and this Award by
electronic means or to request your consent to participate in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.
     14. Miscellaneous.
          (a) The rights and obligations of the Company under your Award shall
be transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.
          (b) You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.
          (c) You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award, and fully understand all provisions of your
Award.
          (d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
          (e) All obligations of the Company under the Plan and this Agreement
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.
     15. Governing Plan Document. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
expressly provided herein, in the event of any conflict between the provisions
of your Award and those of the Plan, the provisions of the Plan shall control.
     16. Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
     17. Effect on Other Employee Benefit Plans. The value of the Award subject
to this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating your benefits under any employee
benefit plan sponsored by the Company or any Affiliate, except as such plan
otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.
     18. Choice of Law. The interpretation, performance and enforcement of this
Agreement will be governed by the law of the state of Delaware without regard to
such state’s conflicts of laws rules.

 



--------------------------------------------------------------------------------



 



     19. Amendment. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of the grant as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to rights relating to
that portion of the Award which is then subject to restrictions as provided
herein.
     20. Compliance with Section 409A of the Code. This Award is intended to
comply with the “short-term deferral” rule set forth in U.S. Treasury
Regulation Section 1.409A-1(b)(4). Notwithstanding the foregoing, if it is
determined that the Award fails to satisfy the requirements of the short-term
deferral rule and is otherwise deferred compensation subject to Section 409A,
and if you are a “Specified Employee” (within the meaning set forth in
Section 409A(a)(2)(B)(i) of the Code) as of the date of your separation from
service (within the meaning of U.S. Treasury Regulation Section 1.409A-1(h)),
then the issuance of any shares that would otherwise be made upon the date of
the separation from service or within the first six (6) months thereafter will
not be made on the originally scheduled date(s) and will instead be issued in a
lump sum on the date that is six (6) months and one day after the date of the
separation from service, with the balance of the shares issued thereafter in
accordance with the original vesting and issuance schedule set forth above, but
if and only if such delay in the issuance of the shares is necessary to avoid
the imposition of taxation on you in respect of the shares under Section 409A of
the Code. Each installment of shares that vests is intended to constitute a
“separate payment” for purposes of U.S. Treasury
Regulation Section 1.409A-2(b)(2).

 